Title: To Benjamin Franklin from Luigi Pio, 16 November 1782
From: Pio, Luigi
To: Franklin, Benjamin


à Paris ce 16. Nove. 1782.Hôtel de Montmorency chaussée d’Antin./.
M. de Pio, chargé des affaires de la Cour de Naples, a l’honneur de faire bien des complimens à Monsieur Franklin, Ministre Plénipotentiaire des Etats-unis de l’amerique septentrionale, et de Le prier de lui dire, si dans le tems il a reçu une Lettre de Mr. Filangieri de Naples, L’Auteur de l’Essai sur la Legislation. Il en est inquiet, d’autant plus que Mr. Filangeri ne désire pas mieux que de meriter l’estime, et les bontés du plus grand Philosophe du nouveau monde, et qui merite bien de l’être de celui-ci qu’il a eclairé et qu’il eclaire, toujours.
M. de Pio prie Mr. franklin de lui faire l’honneur d’un mot de reponse.
 
Notation: Mr. Pio Paris 16 Novr. 1782
